Citation Nr: 1502821	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-27 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy, bilateral upper and lower extremities.  

3.  Entitlement to service connection for diabetic retinopathy.  

4.  Entitlement to service connection for erectile dysfunction.  

5.  Entitlement to service connection for heart disease.  

6.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, denied the above claimed benefits.  

Though the claim was also developed on matters of service connection for sleep apnea and glaucoma, in an October 2012 VA Form 9, the Veteran limited his appeal to the issues cited on the first page of this decision.  Therefore, neither matter will be considered herein.  

An April 2013 rating decision granted service connection for hemorrhoids.  As this represents a full grant of the benefits sought on appeal, the issue will not be considered herein.  

The Veteran and his spouse provided testimony during a hearing before the undersigned at the RO in November 2013.  A transcript is of record.  

This appeal was processed in part using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his above claimed disabilities were incurred as a result of herbicide exposure during service in Thailand.  In August 2012 and May 2013 statements, and again at the Board hearing, the Veteran specifically reported service at Camp Vayama and the air base at U-Tapao during his service in Thailand from July 1968 to August 1969.  He contends that in his work as a power man, he was responsible for helping to lay power cables throughout the base, including to or around the perimeter, and installing generators.  He specifically reported that they sprayed the foliage with chemicals in order to clear a path for the cables.  In addition, the Veteran reported that he served guard duty at times around the perimeter of his base.  

The Veteran's DD 214 documents his service as a power man or power operator and mechanic.  His service personnel records do not document where he was stationed during his service in Thailand; however, the Board suspects that the personnel file may be incomplete as only 4 pages were obtained.  Moreover, a request to verify his service at U-Tapao and exposure to Agent Orange has not yet been made.  

Based on the foregoing, and as the Veteran's claim revolves solely around herbicide exposure, the Board finds that an attempt to verify where he was stationed during his service in Thailand from July 1968 to August 1969 must be made.  

In addition, the Veteran reported at the hearing continued treatment at Ochsner Clinic and submitted a print out of diagnoses made or disabilities treated at the clinic, which include coronary artery disease, diabetes, and hypertension.  As the last records from the clinic associated with the claim are dated in September 2007 and only contain sleep studies, an attempt to obtain all relevant records from the clinic must be made.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide releases authorizing VA to obtain all relevant records of private treatment at Ochsner Clinic.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Take all necessary steps to ensure that a complete service personnel file is of record and verify where the Veteran was stationed during his service in Thailand from July 1968 to August 1969, including whether he was stationed at the Royal Thai Air Base at U-Tapao, and whether he was exposed to herbicides during this service.  

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If additional development is necessary, it should be conducted.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




